                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                      WESTERN DIVISION

                                                 )
 NuStar Farms, LLC, Anthony Nunes, Jr.,          )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                         )
                                                 )   Declaration of Ravi V. Sitwala in Support
               Plaintiffs,                       )   of Defendants’ Motion to Dismiss the
 v.                                              )   Amended Complaint Pursuant to Fed. R.
                                                 )   Civ. P. 12(b)(6)
 Ryan Lizza and Hearst Magazine Media,           )
 Inc.,                                           )
                                                 )
               Defendants.                       )
                                                 )

I, RAVI V. SITWALA, declare as follows:

          1.    I represent defendants Ryan Lizza and Hearst Magazine Media, Inc.

(“Defendants”) as an attorney of record in this case. I make this declaration of personal

knowledge and if called as a witness I could and would testify competently to the facts stated

herein.

          2.    Annexed hereto as Exhibit A is a true and correct copy of an article by Ryan

Lizza entitled “Devin Nunes’s Family Farm Is Hiding a Politically Explosive Secret,” which was

posted on September 30, 2018 to https://www.esquire.com/news-politics/a23471864/devin-

nunes-family-farm-iowa-california/ (the “Article”). Esquire.com is a publication of Hearst

Magazine Media, Inc. This article is quoted and referenced throughout the amended complaint

in this action, see ECF No. 28 (the “Amended Complaint”).

          3.    Annexed hereto as Exhibit B is a true and correct copy of the Article as printed in

the November 2018 print edition of Esquire magazine, a publication of Hearst Magazine Media,

Inc., together with the cover of that edition of Esquire. This article is quoted and referenced

throughout the Amended Complaint.


                                     1
      Case 5:20-cv-04003-CJW-MAR Document 33-1 Filed 06/22/20 Page 1 of 4
       4.      Annexed hereto as Exhibit C is a true and correct copy of a printout from the

website of the Official Records Database of the Clerk-Recorder’s Office of Tulare County,

California (the “Tulare Recorder’s Website”), together with a copy of a deed for the transfer of

real property that was recorded with the Clerk-Recorder’s Office of Tulare County. The printout

was generated by an attorney in my office who, acting at my direction, searched the database for

deeds in which “Nunes Devin” was listed as a grantor or grantee. As reflected in this official

publication, the search returned an entry for a deed reflecting a grant of property from Anthony

Jr., Anthony III, Devin Nunes, and others to “Mc Carthy Family Farms Inc.” and “White Ranch

Land Co. LLC” that was recorded on July 14, 2006. This record can be accessed directly at

https://riimsweb.co.tulare.ca.us/riimsweb/Asp/ORDocDetail.asp

?DocID=2006-0072864, and was last accessed by an attorney acting at my direction on June 21,

2020. The deed was retrieved from ParcelQuest, a subscription service that aggregates

information relating property data and parcel maps for the State of California. The deed bears a

stamp in the upper right-hand corner stating that it was recorded with Clerk-Recorder’s Office of

Tulare County on July 14, 2006.

       5.      Annexed hereto as Exhibit D is a true and correct copy of the obituary for

“Anthony L. Nunes,” the father of Anthony Jr. and grandfather of Devin Nunes and Anthony

Nunes, III. This obituary ran on page 2 of the March 8, 1996 edition of The Sentinel of Hanford,

California, and it reports that Anthony L. Nunes died on March 6, 1996. This obituary was

retrieved by an attorney in my office who, acting at my direction, searched Newspapers.com, an

Ancestry.com-affiliated website that collects obituaries from newspapers around the country.

       6.      Annexed hereto as Exhibit E is a true and correct copy of a June 16, 2009 Dairy

Star article by Jerry Nelson entitled “From the Azores to Iowa,” which was printed from the




                                    2
     Case 5:20-cv-04003-CJW-MAR Document 33-1 Filed 06/22/20 Page 2 of 4
Dairy Star website on July 24, 2018. This article is quoted and referenced throughout the

Amended Complaint.

       7.      Annexed hereto as Exhibit F is a true and correct copy of Plaintiffs’ Rule 26(a)

initial disclosures in this matter, served on Defendants on April 14, 2020.


       I declare under penalty of perjury that the foregoing is true and correct. Executed in

Brooklyn, New York, on June 22, 2020.
                                               /s/ Ravi V. Sitwala
                                               Ravi V. Sitwala




                                    3
     Case 5:20-cv-04003-CJW-MAR Document 33-1 Filed 06/22/20 Page 3 of 4
                                    Certificate of Service

       The undersigned certifies that a true copy of Declaration of Ravi V. Sitwala in Support
of Defendants’ Motion to Dismiss the Amended Complaint Pursuant to Fed. R. Civ. P.
12(b)(6) was served upon the following parties through the court’s CM/ECF electronic filing
system on June 22, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:
       Joseph M. Feller
         jfeller@kkfellerlaw.com
       Steven S. Biss
         stevenbiss@earthlink.net
       Attorneys for Plaintiff




                                    4
     Case 5:20-cv-04003-CJW-MAR Document 33-1 Filed 06/22/20 Page 4 of 4
